DETAILED ACTION
Response to Arguments
Applicant’s arguments, see 5-8, filed 7/13/2002, with respect to the rejection(s) of claim(s) 1-14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shin et al (herein Shin) US PG PUB 2005/0078959 and Midorikawa et al (herein Midorikawa) US PG PUB 2011/0076017 in order to address the new claim scope due to the amendment made to the claims. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (herein Shin) US PG PUB 2005/0078959 and Midorikawa et al (herein Midorikawa) US PG PUB 2011/0076017.
Re claim 1, Shin discloses an optical multiplexing and demultiplexing module (optical cross connect system 200, Fig. 1) comprising a signal transmission portion (the system also outputs signals via WDM coupler 210, Fig. 1 such that it outputs or transmits signals) and a signal reception portion (the system is able to receive signals via an input WDM coupler 201, Fig. 1), characterized in that the signal transmission portion transmits information about the optical multiplexing and demultiplexing module by modulating transmission power of a laser (the WDM coupler 210a is also coupled to the optical supervisory channel unit 211A, wherein the optical supervisory channel reception unit 211 converts the inputted supervisory control optical signal into electrical signals. An optical channel overhead signal is extracted and transmitted to the optical channel overhead switching unit ¶ [0044]), and the signal reception portion samples and decodes a received optical power signal to acquire information, modulated on transmission power of a laser, about another optical multiplexing and demultiplexing module at an opposite end (second optical supervisory channel unit 204 receives the optical supervisory channel signal ¶ [0009], wherein the optical transport network system including an optical supervisory reception unit, an optical supervisory channel transmission unit, and a central processing unit, the apparatus comprising: a plurality of signal inputs for retiming an optical overhead signal received in serial connection from the optical supervisory channel transmission unit, converting a corresponding signal into a parallel data signal, and generating a storage address matching with the corresponding signal; a plurality of signal storage units for storing a parallel optical channel overhead signal information according to the switching address; a switching table storage unit for storing an optical channel overhead switching information received from the central processing unit, transmitting the stored optical channel overhead switching information according to a read storage address to the central processing unit, receiving the switching address with respect to an optical channel overhead signal to be switched and outputted, and generating the storage address of the corresponding optical channel overhead signal according to the stored switching information ¶ [0022], such that the system is able to receive, retime, and store the overhead information, such that the system is clearly about to sample and decode the optical signal from the unit serially connected, in this case, unit 100, Fig. 1, such that it is modulated at the other end of fiber A, fig. 1) , 
wherein the signal reception portion receives and demodulates modulated light from a multiplexing input signal port (Shin discloses the first WDM coupler 104 couples the amplified optical signal from the first optical transmission unit 103 and an optical supervisory channel signal from the first optical supervisory channel unit 105, and then, transports the coupled signal to the OXC system 200. ¶ [0008] and then, the second WDM coupler 201 of the OXC system 200 separates the received signal into a main optical signal and a supervisory control optical signal ¶ [0009], such that the received signal is multiplexed light from the input signal port. Furthermore, Shin discloses a plurality of signal inputs for retiming an optical overhead signal received in serial connection from the optical supervisory channel transmission unit, converting a corresponding signal into a parallel data signal, and generating a storage address matching with the corresponding signal; a plurality of signal storage units for storing a parallel optical channel overhead signal information according to the switching address; a switching table storage unit for storing an optical channel overhead switching information received from the central processing unit,¶ [0022], such that since it is able to recover the switching addresses, it is able to recover the information that was modulated on the signal such that it is capable of demodulation) , and samples the modulated light input from the multiplexing input signal port by a detection PD passing through an optical filter (Then, the second WDM coupler 201 of the OXC system 200 separates the received signal into a main optical signal and a supervisory control optical signal ¶ [0009], such that the WDM coupler 201 separates of filters out the supervisory signal optical such that it is pass through and optical detector. Furthermore, Shin discloses converting a corresponding signal into a parallel data signal such that the signal is converted into an electrical signal). 
While Shin discloses the processing of the supervisory signal, Shin does not explicitly disclose that the sampling of the modulated light input from the multiplexing input signal while multiplexing optical power is sampled by a multiplexing input signal power detection PD. However, Midorikawa discloses wherein the OADM 20 includes input determination circuits (PD) 23A, 23B, 23C, and 23D for an input/output unit 22C coupled to the optical fibers F21 and F22 of the branch transmission paths L2 and optical path switching circuits 24A, 24B, 24C, and 24D for an input/output unit 22D coupled to the optical fibers F23 and F24 of the branch transmission paths L2 ¶ [0051], wherein the input determination circuits 23A to 23D disposed in the input/output units 22A to 22D detect the power of lights inputs for the corresponding transmission paths to the input/output units 22A to 22D, respectively. Thereafter, the input determination circuits 23A to 23D determine whether input signal loss occurs on the basis of the results of detection and sends the results of the determination to the optical path switching circuits 24A to 24D, respectively ¶ [0062].
Shin and Midorikawa are analogous art because they are from the same field of endeavor, optical communication systems, specifically add and drop systems. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Midorikawa before him or her, to modify the inputs and outputs of the OADM of Shin to include the use of a photodiode in order to detect the power of the lights input and output into the system of Midorikawa because it combines prior art elements according to known methods to yield predictable results, in this case, it enables the system to detect and determine whether there is signal loss experienced within the optical transmission system. 
The examiner will not address the limitation of “or the signal reception portion receives modulated light from each demultiplexing input port, and samples the modulated light input from each demultiplexing input signal port by a corresponding demultiplexing input signal power detection PD passing through an optical filter” as this limitation is drawn to another or suggestion of an alternate configuration, such that the claim scope is not required when the first configuration is disclosed.  
Re claim 2, Shin and Midorikawa discloses all the elements of claim 1, which claim 2 is dependent. Furthermore, Shin discloses that the information acquired by the signal reception portion includes information about any other optical multiplexing and demultiplexing module and/or information input by any other device (Shin discloses the optical transmission section overhead transmitted from the optical supervisory channel unit is added at an optical transmission section start point and dropped at an optical transmission section end point. ¶ [0013], such that the supervisory signal that is received by the system reception portion includes information concerning signals that were input from a previous location, hence another device, Fig. 1) .  
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Midorikawa as applied to claim 1 and 2 above, and further in view of Ikeda et al (herein Ikeda) US Patent 6,643,041.
Re claim 3, Shin and Midorikawa discloses all the elements of claim 1, which claim 3 is dependent. Furthermore, Shin does not explicitly disclose that information about the optical multiplexing and demultiplexing module includes location information, wavelength channel information and interconnection information of the optical multiplexing and demultiplexing module.  
However, Ikeda discloses a wavelength division multiplexing survival network having at least several pieces of transmission equipment, working paths which connect the transmission equipment to one another are assigned optical wavelengths, and protection optical paths which connect the transmission equipment to another are assigned optical wavelengths and wherein each transmission equipment has a memory means constituting a wavelength address map for storing wavelength address and failure information on the respective optical path and performs digital transmission by using at least a transmission frame having an overhead, Col. 7, lines 7-19, such that the overhead is able to convey failure information, which is interconnection information as it indicates a failure along the path, as well as a wavelength address or location of the system. 
Shin and Ikeda are analogous art because they are from the same field of endeavor, optical transmission systems. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Ikeda before him or her, to modify the overhead within the supervisory signal of Shin to include the include the ability of the overhead to also send information that could result in a path failure as well as concerning for the wavelength and location of said failure of Ikeda because it combines prior art elements according to known methods to yield predictable results, in this case enabling the system to correct and alert the user of an issue within the system with details to help fix the issue. 
Re claim 8, Shin and Midorikawa discloses all the elements of claim 2, which claim 8 is dependent. Furthermore, Shin does not explicitly disclose characterized in that information about the optical multiplexing and demultiplexing module includes location information, wavelength channel information and interconnection information of the optical multiplexing and demultiplexing module.  
However, Ikeda discloses a wavelength division multiplexing survival network having at least several pieces of transmission equipment, working paths which connect the transmission equipment to one another are assigned optical wavelengths, and protection optical paths which connect the transmission equipment to another are assigned optical wavelengths and wherein each transmission equipment has a memory means constituting a wavelength address map for storing wavelength address and failure information on the respective optical path and performs digital transmission by using at least a transmission frame having an overhead, Col. 7, lines 7-19, such that the overhead is able to convey failure information, which is interconnection information as it indicates a failure along the path, as well as a wavelength address or location of the system. 
Shin and Ikeda are analogous art because they are from the same field of endeavor, optical transmission systems. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Ikeda before him or her, to modify the overhead within the supervisory signal of Shin to include the include the ability of the overhead to also send information that could result in a path failure as well as concerning for the wavelength and location of said failure of Ikeda because it combines prior art elements according to known methods to yield predictable results, in this case enabling the system to correct and alert the user of an issue within the system with details to help fix the issue. 



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin,  Midorikawa, and Ikeda as applied to claim 1 above, and further in view of Miyachi et al (herein Miyachi) US Patent 5,920,414.
Re claim 4, Shin, Midorikawa, and Ikeda discloses all the elements claim 3, which claim 4 is dependent. Furthermore, Shin does not explicitly disclose characterized in that the information about the optical multiplexing and demultiplexing module also includes optical power abnormal information of multiplexing input light or each demultiplexing input service light of a service channel of the optical multiplexing and demultiplexing module.  
However, Miyachi discloses a wavelength division multiplexing optical transmission apparatus of the invention monitors the operating states including the operating temperature, injection current and output power of the semiconductor lasers used as light sources in the transmitter section. In addition, the receiver section monitors the difference between the wavelength of the semiconductor laser and a wavelength minimizing the loss in the optical wavelength demultiplexer. When the receiver section has sensed the wavelength difference, it can be determined that the transmitter section is abnormal when an abnormality has been found in the operating state of the semiconductor laser, otherwise it can be determined that the receiver section is abnormal. Therefore, by making a comprehensive judgment from these pieces of monitoring information, it is possible to determine the abnormal place, Col. 6, lines 29-44. 
Shin and Miyachi are analogous art because they are from the same field of endeavor, optical communication systems using wavelength division multiplexing. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Miyachi before him or her, to modify optical communication systems of Shin to include the ability to monitor and communicate the power levels of the systems of Miyachi because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the system to detect issues of the power of signals within the system. 

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Midorikawa as applied to claim 1 and 2 above, and further in view of Sakamoto et al (herein Sakamoto) US PG PUB 2002/0048062.
Re claim 5, Shin and Midorikawa discloses all the elements of claim 1, which claim 5 is dependent. Furthermore, Shin discloses that the optical cross connect units include add optical channel units 205 that would input signals into the cross connect system, Fig. 1, which would then be output and combine with input signals that are either already transmitting with the optical network or are also added in through other of the multiple add optical cross connects. Shin does not explicitly disclose the details of the optical channel unit. 
However, Sakamoto discloses characterized in that in the signal transmission portion, an optical signal modulation module modulates a signal to be transmitted to transmitted light of a power modulable laser transmitter in a manner of power amplitude modulation by the power modulable laser transmitter (Sakamoto disclose the laser source 41b is a standard light source generating a light of wavelength and output light of this laser source is externally modulator by modulator 41C ¶ [0047] and Taka discloses a WDM optical communication system, wherein the optical transmitter 1 for superimpose on a transmission signal amplitude modulation, Col. 6, lines 40-48); and 
the transmitted light passes through an optical multiplexer and is coupled to an output light signal together with service light input from other eight demultiplexing input signal ports (the transmitted light form the OS is input into the WDM apparatus 11, Fig. 1, which multiplexes the optical signals of the respective wavelengths 1 about n output from the respective optical transmitters, to transmit to the line on the WE side of the optical transmission path L ¶ [0040], wherein the transmitter-receiver 10 transmits respective optical signals of wavelength l1, l2,… ln generated in m optical transmitters ¶ [0039], such that n is any number of signals, such that it could be a total of nine signals, such that the transmitted light is coupled with input from eight other ports).  
Shin and Sakamoto are analogous art because they are from the same field of endeavor, optical communication systems using wavelength division multiplexed signals. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Sakamoto before him or her, to modify the optical channel units of Shin to include the ability to have the signals be modulated and combined with other signals of Sakamoto because it combines prior art elements according to known methods to yield predictable results, in this case, enabling optical communication on multiple wavelengths to enabling communication of a plurality of data types to multiple users. 
Re claim 10, Shin and Midorikawa disclose all the elements of claim 2, which claim 10 is dependent. Furthermore, Shin discloses that the optical cross connect units include add optical channel units 205 that would input signals into the cross connect system, Fig. 1, which would then be output and combine with input signals that are either already transmitting with the optical network or are also added in through other of the multiple add optical cross connects. Shin does not explicitly disclose the details of the optical channel unit. 
However, Sakamoto discloses characterized in that in the signal transmission portion, an optical signal modulation module modulates a signal to be transmitted to transmitted light of a power modulable laser transmitter in a manner of power amplitude modulation by the power modulable laser transmitter (Sakamoto disclose the laser source 41b is a standard light source generating a light of wavelength and output light of this laser source is externally modulator by modulator 41C ¶ [0047] and Taka discloses a WDM optical communication system, wherein the optical transmitter 1 for superimpose on a transmission signal amplitude modulation, Col. 6, lines 40-48); and 
the transmitted light passes through an optical multiplexer and is coupled to an output light signal together with service light input from other eight demultiplexing input signal ports (the transmitted light form the OS is input into the WDM apparatus 11, Fig. 1, which multiplexes the optical signals of the respective wavelengths 1 about n output from the respective optical transmitters, to transmit to the line on the WE side of the optical transmission path L ¶ [0040], wherein the transmitter-receiver 10 transmits respective optical signals of wavelength l1, l2,… ln generated in m optical transmitters ¶ [0039], such that n is any number of signals, such that it could be a total of nine signals, such that the transmitted light is coupled with input from eight other ports).  
Shin and Sakamoto are analogous art because they are from the same field of endeavor, optical communication systems using wavelength division multiplexed signals. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Sakamoto before him or her, to modify the optical channel units of Shin to include the ability to have the signals be modulated and combined with other signals of Sakamoto because it combines prior art elements according to known methods to yield predictable results, in this case, enabling optical communication on multiple wavelengths to enabling communication of a plurality of data types to multiple users. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Midorikawa, and Ikeda as applied to claim 8 above, and further in view of Miyachi et al (herein Miyachi) US Patent 5,920,414.
Re claim 9, Shin, Midorikawa, and Ikeda discloses all the elements of claim 8, which claim 9 is dependent. Furthermore, Shin does not explicitly disclose characterized in that the information about the optical multiplexing and demultiplexing module also includes optical power abnormal information of multiplexing input light or each demultiplexing input service light of a service channel of the optical multiplexing and demultiplexing module.  
However, Miyachi discloses a wavelength division multiplexing optical transmission apparatus of the invention monitors the operating states including the operating temperature, injection current and output power of the semiconductor lasers used as light sources in the transmitter section. In addition, the receiver section monitors the difference between the wavelength of the semiconductor laser and a wavelength minimizing the loss in the optical wavelength demultiplexer. When the receiver section has sensed the wavelength difference, it can be determined that the transmitter section is abnormal when an abnormality has been found in the operating state of the semiconductor laser, otherwise it can be determined that the receiver section is abnormal. Therefore, by making a comprehensive judgment from these pieces of monitoring information, it is possible to determine the abnormal place, Col. 6, lines 29-44. 
Shin and Miyachi are analogous art because they are from the same field of endeavor, optical communication systems using wavelength division multiplexing. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Miyachi before him or her, to modify optical communication systems of Shin to include the ability to monitor and communicate the power levels of the systems of Miyachi because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the system to detect issues of the power of signals within the system. 

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Midorikawa, and Ikeda as applied to claim 3 and 8 above, and further in view of Sakamoto et al (herein Sakamoto) US PG PUB 2002/0048062.
Re claim 11 and 12, Shin, Midorikawa, and Ikeda disclose all the elements of claim 3 and 8, which claim 11 and 12 are dependent. Furthermore, Shin discloses that the optical cross connect units include add optical channel units 205 that would input signals into the cross connect system, Fig. 1, which would then be output and combine with input signals that are either already transmitting with the optical network or are also added in through other of the multiple add optical cross connects. Shin does not explicitly disclose the details of the optical channel unit. 
However, Sakamoto discloses characterized in that in the signal transmission portion, an optical signal modulation module modulates a signal to be transmitted to transmitted light of a power modulable laser transmitter in a manner of power amplitude modulation by the power modulable laser transmitter (Sakamoto disclose the laser source 41b is a standard light source generating a light of wavelength and output light of this laser source is externally modulator by modulator 41C ¶ [0047] and Taka discloses a WDM optical communication system, wherein the optical transmitter 1 for superimpose on a transmission signal amplitude modulation, Col. 6, lines 40-48); and 
the transmitted light passes through an optical multiplexer and is coupled to an output light signal together with service light input from other eight demultiplexing input signal ports (the transmitted light form the OS is input into the WDM apparatus 11, Fig. 1, which multiplexes the optical signals of the respective wavelengths 1 about n output from the respective optical transmitters, to transmit to the line on the WE side of the optical transmission path L ¶ [0040], wherein the transmitter-receiver 10 transmits respective optical signals of wavelength l1, l2,… ln generated in m optical transmitters ¶ [0039], such that n is any number of signals, such that it could be a total of nine signals, such that the transmitted light is coupled with input from eight other ports).  
Shin and Sakamoto are analogous art because they are from the same field of endeavor, optical communication systems using wavelength division multiplexed signals. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Sakamoto before him or her, to modify the optical channel units of Shin to include the ability to have the signals be modulated and combined with other signals of Sakamoto because it combines prior art elements according to known methods to yield predictable results, in this case, enabling optical communication on multiple wavelengths to enabling communication of a plurality of data types to multiple users. 

Claim(s)  13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Midorikawa, Ikeda, and Miyachi as applied to claim 4 and 9 above, and further in view of Sakamoto et al (herein Sakamoto) US PG PUB 2002/0048062.
Re claim 13 and 14, Shin, Midorikawa, Ikeda, and Miyachi discloses all the elements of claim 4 and 9, which claim 11 and 14 is dependent. Furthermore, Shin discloses that the optical cross connect units include add optical channel units 205 that would input signals into the cross connect system, Fig. 1, which would then be output and combine with input signals that are either already transmitting with the optical network or are also added in through other of the multiple add optical cross connects. Shin does not explicitly disclose the details of the optical channel unit. 
However, Sakamoto discloses characterized in that in the signal transmission portion, an optical signal modulation module modulates a signal to be transmitted to transmitted light of a power modulable laser transmitter in a manner of power amplitude modulation by the power modulable laser transmitter (Sakamoto disclose the laser source 41b is a standard light source generating a light of wavelength and output light of this laser source is externally modulator by modulator 41C ¶ [0047] and Taka discloses a WDM optical communication system, wherein the optical transmitter 1 for superimpose on a transmission signal amplitude modulation, Col. 6, lines 40-48); and 
the transmitted light passes through an optical multiplexer and is coupled to an output light signal together with service light input from other eight demultiplexing input signal ports (the transmitted light form the OS is input into the WDM apparatus 11, Fig. 1, which multiplexes the optical signals of the respective wavelengths 1 about n output from the respective optical transmitters, to transmit to the line on the WE side of the optical transmission path L ¶ [0040], wherein the transmitter-receiver 10 transmits respective optical signals of wavelength l1, l2,… ln generated in m optical transmitters ¶ [0039], such that n is any number of signals, such that it could be a total of nine signals, such that the transmitted light is coupled with input from eight other ports).  
Shin and Sakamoto are analogous art because they are from the same field of endeavor, optical communication systems using wavelength division multiplexed signals. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Sakamoto before him or her, to modify the optical channel units of Shin to include the ability to have the signals be modulated and combined with other signals of Sakamoto because it combines prior art elements according to known methods to yield predictable results, in this case, enabling optical communication on multiple wavelengths to enabling communication of a plurality of data types to multiple users. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637